Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Norman Lehrer on Thursday May 19, 2022.

The application has been amended as follows: 

1. A spill containment system for container tanks comprising: two or more container tanks each comprised of a liquid container and a steel frame surrounding said liquid container, said steel frame including an upper rectangular frame member and a lower rectangular frame member, each of said frame members including four corners and having a corner casting at each of said eight corners;

a plurality of containment pan assemblies including a liquid-tight pan having an interior capable of holding at least a portion of the contents of one of said liquid containers, said assembly having an upper rectangular section with four corners and a corner casting at each of said corners, said upper rectangular section having an outer perimeter size and shape that corresponds to the size and shape of the perimeter of said lower rectangular frame member of said steel frame of said container tank, whereby, said container pan assembly can support a container tank on said upper rectangular section with said corner castings of said lower frame member resting on said corner castings of said upper rectangular section,

the height of said containment pan assembly being between eight inches and twenty-four inches; and

a hose means interconnecting the interiors of the liquid-tight pans of said containment pan assemblies, thus creating the capacity required by regulations.

3. The spill containment system for container tanks as claimed in claim  1 wherein each of said container pan assemblies includes interconnection pipes for attachment to said hoses.

	Claim 2 has been cancelled

Claim 9 has been cancelled


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735